—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered May 27, 1992, convicting defendant, upon his plea of guilty, of murder in the second degree (two counts) and attempted murder in the second degree, and sentencing him to concurrent terms of 22 years to life, 22 years to life, and 81/3 to 25 years, respectively, unanimously affirmed.
Defendant’s pro se motion to withdraw his guilty plea was properly denied. The minutes of the plea proceeding belie defendant’s bare assertions of innocence, of being under extreme pressure when asked to make his decision about the plea, and of ineffective assistance of counsel (People v Beach, 225 AD2d 364, lv denied 88 NY2d 933). The minutes of the sentencing proceeding show that defendant was given a fuller opportunity than was warranted to elaborate upon his claims, the court having conducted the equivalent of a hearing (People v Sanchez, 210 AD2d 57, lv denied 85 NY2d 942). Counsel’s refusal to join in defendant’s pro se motion warranted neither appointment of new counsel (People v Beach, supra), nor a finding that counsel was ineffective (People v Campbell, 180 AD2d 808). Concur—Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.